DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/22/2021; 8/27/2020; 3/5/2020; 11/13/2019 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the helical elongate element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are rejected for inheriting the same deficiencies as claim 1.  
Claim 3 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (U.S. Pub. 2013/0053623 hereinafter “Evans”).
Regarding claim 1, Evans discloses an apparatus (e.g. see Figs. 1-6), comprising: an impeller (e.g. 500), comprising: an impeller frame (e.g. 510, 512) that comprises proximal and distal end portions and at least one helical elongate element that winds from the proximal end portion to the distal end portion (e.g. see Figs. 5A and 
Regarding claim 2, Evans further discloses an axial support member that passes through the hollow central lumen and is configured to support the impeller (e.g. 5A, 5E; ¶¶ 68, 70, 81, 129).
Regarding claim 3, Evans further discloses wherein the at least one helical elongate element comprises three helical elongate elements that wind from the proximal end portion to the distal end portion, and wherein the material is coupled to the helical elongate elements, such that each of the helical elongate elements with the material coupled thereto defines a respective blade of the impeller (e.g. ¶51).
Regarding claim 4, Evans further discloses wherein the at least one helical elongate element comprises two helical elongate elements that wind from the proximal end portion to the distal end portion, and wherein the material is coupled to the helical elongate elements, such that each of the helical elongate elements with the material coupled thereto defines a respective blade of the impeller (e.g. see Fig. 5E).
Regarding claim 5, Evans discloses a method, comprising: manufacturing an impeller by coupling a material to a structure that defines at least one helical elongate element, such that the at least one helical elongate element with the material coupled thereto defines a blade of the impeller (e.g. 5A-5E; ¶¶ 68, 70, 81-82, 129), and shaping the material such that the material defines a hollow central lumen therethrough (e.g. 5A, 5E; ¶¶ 68, 70, 81, 129).
Regarding claim 6, Evans further discloses inserting an axial support member through the hollow central lumen, the axial support member being configured to support the impeller (e.g. 5A, 5E; ¶¶ 68, 70, 81, 129).
Regarding claim 7, Evans further discloses wherein the structure defines three helical elongate elements, and coupling the material to the at least one helical elongate element, comprises coupling the material to the three helical elongate elements, such that each of the elongate elements with the material coupled thereto defines a respective blade of the impeller (e.g. ¶51)
Regarding claim 8, Evans further discloses wherein the structure defines two helical elongate elements, and coupling the material to the at least one helical elongate element, comprises coupling the material to the two helical elongate elements, such that each of the elongate elements with the material coupled thereto defines a respective blade of the impeller (e.g. ¶51; Fig. 5E).
Regarding claim 10, Evans further discloses forming the structure that defines the at least one helical elongate element by: cutting a tube such that the cut tube defines an inital structure having first and second end portions at proximal and distal ends of the initial structure, the end portions being connected to one another by at least one elongate element (e.g. 510, 512; Figs. 5A, 5E; ¶¶ 68, 70, 81, 129); and causing the at least one elongate element to radially expand and form at least one helical elongate element, at least partially by axially compressing the initial structure (e.g. Figs. 5B-5E).
Regarding claim 11, Evans further discloses wherein causing the at least one elongate element to radially expand and form at least one helical elongate element, further comprises twisting the initial structure (Figs. 5B and 5E; ¶78, wherein moving 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (cited above) as applied to claims 1-8 and 10-111 above, and further in view of Palasis et al. (U.S. Pub. 2005/0079274 hereinafter “Palasis”).
.Regarding claim 9, Evans discloses the claimed invention including the step of dipping the structure into a material and having it form a film of material over the structure (e.g. ¶81), but fails to explicitly state that the material is rotated during drying.   However, Palasis teaches coating a medical stent which has a similar design and expanding function to the current frame structure which uses rotation while drying as disclosed in paragraph 28 to allow for an even coat that is drip free. It is further noted that both Palasis, Evans and the current Application are directed toward vessel implantable expandable members, and are analogous art.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Evans, with rotating the structure while it is drying as taught by Palasis since it was known in the art that rotating dipped items provides the known results of having a uniform coating and preventing drips.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.